Agenda
In view of recent developments in the situation and by agreement with the political groups, I would like to propose the following changes to the order of business on Wednesday. They are new changes in relation to those we adopted yesterday at 17.30. They are additional changes.
Firstly, we are withdrawing Question Time with the Council from the order of business. The Council has informed me that in connection with the transport difficulties being experienced this week, Mr López Garrido will have to leave Strasbourg on Wednesday at 18.00, so we will not be able to have Question Time in the evening. Secondly, we are withdrawing from the order of business Mrs Ţicãu's report on the energy performance of buildings, because it was not adopted in committee on Monday. Thirdly, we are entering an oral question on the ban on the use of cyanide mining technologies as the third item on the agenda in the afternoon immediately after the debates on SWIFT and PNR (this is about passenger name records). In this way, the sitting on Wednesday will close at 19.00. I will say this again, very briefly: we have withdrawn those items which are not possible and, as a result, we will end Wednesday's sitting not at 24.00, but at 19.00. I repeat that these matters have been consulted with the chairs of the political groups.
(DE) Mr President, I simply want to ask whether sittings will still be taking place in the House on Thursday, whether committees such as Scientific Technology Options Assessment (STOA) and others will be meeting, whether interpreters will be available for the sittings, and whether groups of visitors will be admitted to the House on Thursday.
I am just preparing an e-mail to all Members, which I will sign in person. Some of us have not even reached Strasbourg and also want to have this information. The e-mail will be sent at around 11.00 and will contain answers to as many of the questions as possible to which we already know the answers.
On Thursday, all the committee meetings may be held, but no votes will be taken. The European Parliament services will be here. There will not be a plenary sitting. Everything, apart from the plenary sitting, will be working as normal. The groups which come to Strasbourg to visit Parliament will be received - the groups which we have invited - they will be able to visit Parliament and enter the plenary Chamber, but no proceedings will be held.
The only difference from a normal day will be that there will be no plenary proceedings and no voting. The rest will go ahead as normal on Thursday.
On Thursday and Friday, you will be able to sign the attendance register.
The remaining information will be given in the e-mail, which will reach you before lunch at the latest.
Yesterday, there was a meeting of the Conference of Presidents, and also a meeting of the Bureau. Quite a number of matters were decided. From now on, a task force will be at work which includes the parliamentary services. The task force is in touch with me all the time, and I am in touch with the chairs of the political groups, because we must maintain constant contact in all matters which concern decisions about this week and the coming weeks. Please remember that European Parliament committees will be meeting next week and we must not block the normal committee proceedings, and we must prepare the sitting in Brussels as normal. Decisions about this have not yet been made, but they will be made in the next few days.
Please expect brief information from me about everything that is decided and about everything we plan for the future.